Case 0:20-cv-60416-RS Document 1-19 Entered on FLSD Docket 02/26/2020 Page 1 of 2




                  EXHIBIT 17
23/08/2019
      Case                Tunç Family
              0:20-cv-60416-RS        Mail - RE: Re: 1-19
                                    Document         Re: Re: Re: Exchangeon
                                                              Entered     Online
                                                                             FLSDAdvanced Threat 02/26/2020
                                                                                      Docket     Protection TRK:0901003101
                                                                                                                   Page 2 of 2


                                                                                             Mikail Tunç <mikail@emtunc.org>



  RE: Re: Re: Re: Re: Exchange Online Advanced Threat Protection
  TRK:0901003101
  Microsoft Security Response Center <secure@microsoft.com>                                  15 March 2017 at 21:10
  To: Microsoft Security Response Center <secure@microsoft.com>, "mikail@emtunc.org" <mikail@emtunc.org>




    We have completed our investigation and found that this issue doesn't meet security servicing bug bar.

    As a result, we have opened a next-version candidate bug for the crash and it will be evaluated for upcoming releases. Thanks,
    again, for sharing this report with us.
    We anticipate no further action on this item from MSRC and will be closing out this case.

    Thanks,
    Will
    MSRC

    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=52649d12d0&view=pt&search=all&permmsgid=msg-f%3A1561971632648082262&simpl=msg-f%3A1561971…       1/1
